Dear Representative Roy,
You have requested an opinion of this office as to whether residents of a particular subdivision, Grundy Cooper, are responsible for payment of a $1.3 million loan obtained from the United States Department of Agriculture ("USDA") by the Rapides Parish Sewer District No. 1 ("District") for implementation of a sewer system within the District's boundaries, which includes the Grundy Cooper neighborhood. Your request states that each resident within the District will have $32.00 added to their sewer bill each month for the next forty (40) years to cover the debt service payments on the loan.
Police juries are authorized to create sewerage districts pursuant to La.R.S. 33:3881. Once created, a sewerage district has the following powers:
Sewerage districts created under this Sub-part shall constitute public corporations, and as such shall have all powers of public corporations, including perpetual existence; the power to incur debt and contract obligations.
Any sewerage district, through its governing authority, may by an ordinance or resolution establish, maintain and collect rates, charges, or connection charges for any service rendered by the sewerage district to be paid by the owner of each parcel of real estate, or building that is connected with and uses or is served by the sewerage system of the district, and may readjust such rates, charges or connection charges, from time to time. Rates or connection charges shall be sufficient in each year for the payment of the proper and reasonable expenses of  operation, repair, replacement, and maintenance of the sewerage system and for the establishment of the necessary sinking fund for the payment of the principal and interest of any revenue producing public utility bonds which may have been issued and sold for the purpose of *Page 2 
constructing, acquiring, extending or improving the sewerage system. The governing authority of the sewerage district shall adopt and enforce rules, regulations and ordinances, exact penalties, and institute such actions at law as are within its corporate power, for the prompt collection of the respective rates or connection charges fixed for service rendered by the sewerage system.
La.R.S. 33:3885 (emphasis added). As is clear from this statute, the Rapides Parish Sewer District No. 1 had the authority to incur debt by entering into the USDA loan. The District also has the authority to charge landowners fees to operate, repair, replace and maintain the sewerage system and to institute legal action if sewer district residents fail to pay the rates or connection charges.
La.R.S. 33:4041 gives sewer districts such as the Rapides Parish Sewer District No. 1 the authority to require the residents to Grundy Cooper to connect to the new sewerage system. It provides:
Municipalities and sewerage districts having a public system of sewerage may compel the connection therewith by owners of premises within three hundred feet of the public sewer and may compel owners to connect with water mains or provide other means for flushing purposes.1
Accordingly, it is the opinion of this office that the Rapides Parish Sewer District No. 1 has the authority to require connection to the new sewerage system by residents in Grundy Cooper. The Rapides Parish Sewer District No. 1 also has the authority to charge these residents a fee to cover the cost of installing and maintaining the sewerage system in the District.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL
Attorney General
By:__________________________
Lindsey K. Hunter
Assistant Attorney General
JDC/LKH/crt
1 Residents who are compelled to connect to the sewer system are responsible for their portion of the connection costs. La.R.S. 33:4041. Failure to pay the connection assessment may results in an assessment lien being placed on the property. La.R.S. 33:4044-4045.